 



Exhibit 10.30
GUARANTY OF UNASSIGNED ISSUER’S RIGHTS
     THIS GUARANTY OF UNASSIGNED ISSUER’S RIGHTS dated as of September 1, 2002
(the “Issuer Guaranty”), by and among William L. Bates, Gregg D. Scheller and
Kurt W. Gampp, Jr., residents of the State of Missouri (the “Individual
Guarantors”) and Synergetics, Inc., a Missouri corporation (the “Corporate
Guarantor” and, together with the Individual Guarantors, the “Guarantors”), and
THE INDUSTRIAL DEVELOPMENT AUTHORITY OF ST. CHARLES COUNTY, MISSOURI, a public
corporation organized and existing under the laws of the State of Missouri (the
“Issuer”).
     WITNESSETH:
     WHEREAS, the Issuer intends to issue its Private Activity Revenue Bonds,
Series 2002 (Synergetics Development Company Project), in an aggregate principal
amount of $2,645,000 (the “Bonds”); and
     WHEREAS, the Bonds are to be issued under and pursuant to an Indenture of
Trust dated as of September 1, 2002 between the Issuer and UMB Bank, N.A., as
Trustee; and
     WHEREAS, the proceeds derived from the issuance of the Bonds are to be
loaned to Synergetics Development Company, L.L.C., a Missouri limited liability
company (the “Obligor”), pursuant to a Loan Agreement dated as of September 1,
2002 (the “Loan Agreement”), to provide financing to finance the project as
described and defined in the Loan Agreement (the “Project”) for the benefit of
the Obligor; and
     WHEREAS, any financial benefit to the Obligor will result in a direct
financial benefit to the Guarantors; and
     WHEREAS, the Issuer has reserved to itself certain rights defined as
Unassigned Issuer Rights in the Indenture (collectively, the “Issuer’s Rights”),
and the Obligor is obligated by the Loan Agreement to perform certain duties and
to promptly pay certain moneys in connection with the Issuer’s Rights; and
     WHEREAS, the Issuer, as a condition to the issuance of the Bonds, has
required that the Guarantors enter into this Issuer Guaranty to secure the
obligations of the Obligor with respect to the Issuer’s Rights; and
     WHEREAS, the Guarantors desire that the Issuer issue the Bonds and apply
the proceeds as aforesaid and are willing to enter into this Issuer Guaranty in
order to induce the issuance of the Bonds and thereby achieve interest cost
savings to the Obligor and financial benefit to Guarantors.
     NOW, THEREFORE, in consideration of the premises and as an inducement to
the issuance of the Bonds by the Issuer, the Guarantors do hereby, subject to
the terms hereof, covenant and agree with the Issuer as follows:
ARTICLE I
REPRESENTATIONS OF GUARANTORS
     Section 1.1. Each Guarantor does hereby represent and warrant that the
assumption by Guarantor of his, her or its obligations hereunder will result in
a direct financial benefit to him, her or it.

 



--------------------------------------------------------------------------------



 



ARTICLE II
THE GUARANTY
     Section 2.1. The Guarantors, jointly and severally and each as principal,
hereby absolutely and unconditionally guarantee to the Issuer the full and
prompt performance of the Obligor’s obligations with respect to the Issuer’s
Rights. All payments by the Guarantors shall be paid in lawful money of the
United States of America. Each and every default in the full and prompt
performance by the Obligor of its obligations with respect to the Issuer’s
Rights shall give rise to a separate cause of action hereunder and separate
suits may be brought hereunder as each cause of action arises.
     Section 2.2. The joint and several obligations of the Guarantors under this
Issuer Guaranty shall be absolute and unconditional and shall remain in full
force and effect until the entire principal of, premium, if any, and interest on
the Bonds and the full and prompt performance by the Obligor of its obligations
with respect to the Issuer’s Rights shall have been paid or performed or such
payment or performance provided impaired upon the happening from time to time of
any event, including without limitation any of the following, whether or not
with notice to, or the consent of, the Guarantors:
(a) The compromise, settlement, release or termination of any or all of the
obligations, covenants or agreements of Issuer under the Indenture or of the
Issuer or the Obligor under the Loan Agreement;
(b) The failure to give notice to any one or more of the Guarantors of the
occurrence of an event of default under the terms and provisions of this Issuer
Guaranty, the Loan Agreement or the Indenture;
(c) The assignment or mortgaging or the purported assignment or mortgaging of
all or any part of the interest of the Issuer or the Obligor in the project or
the payments, revenues and receipts derived by the Issuer from the Project;
(d) The waiver of the payment, performance or observance by the Issuer, the
Obligor or any one or more of the Guarantors of any of the obligations,
covenants or agreements of any of them contained in the Indenture, the Loan
Agreement or this Issuer Guaranty;
(e) The extension of the time for payment of any principal of, premium, if any,
or interest on any Bond or under this Issuer Guaranty or of the time for
performance of any other obligations, covenants or agreements under or arising
out of the Indenture, the Loan Agreement or this Issuer Guaranty or the
extension or the renewal of either;
(f) The modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in the Indenture or the Loan
Agreement, provided that the obligations of Guarantors are not thereby increased
or expanded without their prior written consent;
(g) The taking or the omission of any of the actions referred to in the
Indenture or the Loan Agreement or any action under this Issuer Guaranty;

-2-



--------------------------------------------------------------------------------



 



(h) Any failure, omission, delay or lack on the part of the Issuer to enforce,
assert or exercise any right, power or remedy conferred on the Issuer in this
Issuer Guaranty, the Loan Agreement or the Indenture, or any other act or acts
on the part of the Issuer or any of the owners from time to time of the Bonds;
(i) The voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting the Issuer, the Obligor
or any one or more of the Guarantors or any of the assets of any of them, or any
contest of the validity of this Issuer Guaranty in any such proceeding;
(j) To the extent permitted by law, the release or discharge of any one or more
of the Guarantors from the performance or observance of any obligation, covenant
or agreement contained in this Issuer Guaranty by operation of law; or
(k) The default or failure of any one or more of the Guarantors to perform fully
any of his, her or its obligations set forth in this Issuer Guaranty.
     Section 2.3. No setoff, counterclaim, reduction or diminution of any
obligation, or any defense of any kind or nature which the Guarantors have or
may come to have against the Issuer shall be available hereunder to the
Guarantors against the Issuer; provided that nothing contained herein shall
prohibit the Guarantors from asserting any separate or related claim against the
Issuer in a separate proceeding, which proceeding shall in no way delay the
prompt performance by Guarantors of their obligations hereunder.
ARTICLE III
REMEDIES ON DEFAULT
     Section 3.1. In the event of a default in the performance, by the Obligor,
of the Obligor’s obligations with respect to the Issuer’s Rights, the Issuer, in
its sole discretion, shall have the right to proceed first and directly against
any one or more of the Guarantors under this Issuer Guaranty to the extent of
the Guarantors’ obligations hereunder without proceeding against or exhausting
any other remedies which the Issuer may have and without resorting to any other
security held by the Issuer.
     Section 3.2. Each Guarantor hereby expressly waives notice from the Issuer
of his or her acceptance and reliance on this Issuer Guaranty. The Guarantors
agree to pay all costs, expenses and fees, including all reasonable attorneys’
fees, which may be incurred by the Issuer in enforcing or attempting to enforce
this Issuer Guaranty following any default on his, her or its part hereunder,
whether the same shall be enforced by suit or otherwise.
     Section 3.3. No remedy herein conferred upon or reserved to the Issuer is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Issuer Guaranty or now or hereafter existing at law or
in equity. No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof, but any such right
and power may be exercised from time to time and as often as may be deemed
expedient. In order to entitle the Issuer to exercise any remedy reserved to it
in this Issuer Guaranty, it shall not be necessary to give any notice, other
than such notice as may be herein

-3-



--------------------------------------------------------------------------------



 



expressly required. In the event any provision contained in this Issuer Guaranty
should be breached by any one or more of the Guarantors and thereafter such
breach is duly waived by the Issuer, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder. No waiver, amendment, release or modification of this Issuer Guaranty
shall be established by conduct, custom or course of dealing, but solely by an
instrument in writing duly executed by the Issuer.
ARTICLE IV
MISCELLANEOUS PROVISIONS
     Section 4.1. The Individual Guarantors shall be discharged of their
obligations hereunder upon the earlier of (a) the later of (i) the issuance of
an occupancy permit for the Project (as defined in the Indenture) and (ii) the
date on which Synergetics, Inc. takes possession of the Project, and (b) the
payment to the Issuer of the principal of, premium, if any, and interest on the
Bonds, and the full and prompt performance of the Obligor’s obligations with
respect to the Issuer’s Rights or provision for payment or performance thereof
having been made with the Issuer as provided in the Indenture and the Loan
Agreement. The Corporate Guarantor shall be discharged of its obligations
hereunder upon the payment to the Issuer of the principal of, premium, if any,
and interest on the Bonds, and the full and prompt performance of the Obligor’s
obligations with respect to the Issuer’s Rights or provision for payment or
performance thereof having been made with the Issuer as provided in the
Indenture and the Loan Agreement.
     Section 4.2. The joint and several obligations of the Guarantors hereunder
shall arise absolutely and unconditionally when the Bonds shall have been
issued, sold and delivered by the Issuer and the proceeds thereof paid to the
Issuer.
     Section 4.3. The agreements contained herein on the part of the Guarantors
shall inure to and be binding upon each of his, her or its heirs, devisees,
assigns and legal representatives.
     Section 4.4. This Issuer Guaranty constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the Guarantors and the Issuer with respect to the subject matter hereof
and may be executed simultaneously in several counterparts, each of which shall
be deemed an original, and all of which together shall constitute one and the
same instrument.
     Section 4.5. The invalidity or unenforceability of any one or more phrases,
sentences, clauses or Sections in this Issuer guaranty shall not affect the
validity or enforceability of the remaining portions of this Issuer Guaranty.
     Section 4.6. This Issuer Guaranty shall be governed by and construed and
interpreted in accordance with the laws of the State of Missouri.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Issuer Guaranty to
be executed as of the date and year first above written.

     
 
       /s/ William L. Bates
 
   
 
  Printed Name: William L. Bates
 
   
 
       /s/ Gregg D. Scheller
 
   
 
  Printed Name: Gregg D. Scheller
 
   
 
       /s/ Kurt W. Gampp, Jr.
 
   
 
  Printed Name: Kurt W. Gampp, Jr.
 
   
Attest:
  SYNERGETICS, INC.
 
   
[SEAL]
   
 
   
   /s/
  By      /s/ Kurt W. Gampp, Jr.
 
 
 
Its (Assistant) Secretary
  Title: (Vice) President
 
   
 
  ACCEPTED:
 
   
 
  THE INDUSTRIAL DEVELOPMENT AUTHORITY OF ST.
CHARLES COUNTY, MISSOURI
 
   
Attest: [SEAL]
   
 
   
By      /s/
  By      /s/
 
 
 
Assistant Secretary
         President

-5-